IN THE SUPREME COURT OF THE STATE OF NEVADA


                NUVEDA, LLC,                                             No. 82767
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                            FILE
                CLARK; AND THE HONORABLE
                                                                            FEB 1 6 21M
                ELIZAI3ETH GOFF GONZALEZ,
                                                                            EUZABEiti A. BROWN
                DISTRICT JUDGE,                                          CLERK le NPREME COURT

                Respondents,                                             By 5.•/
                                                                              DEPUTY CLERK 9
                  and
                SHANE M. TERRY,
                .Real Party in Interest.

                                       ORDER DENYING PETITION

                            This is an original petition for a writ of prohibition or,
                alternatively, mandamus challenging a district court order denying a
                motion for judgment based on preclusion grounds.
                            We have reviewed the petition and its supporting
                documentation and are not persuaded that our discretionary and
                extraordinary intervention is warranted. See Direct Grading & Paving,
                LLC v. Eighth Judicial Dist. Court, 137 Nev., Adv, Op. 31, 491 P.3d 13, 17
                (2021) (stating that the decision to entertain a writ petition is solely within
                our discretion); see also Archon Corp. v. Eighth judicial Dist. Court, 133
                Nev. 816, 821, 407 P.3d 702, 707 (2017) (stating that the
                "petitioner.. . bears the burden of [showing] that writ relief is warrantee).
                First, the petition appears premature in that it does not appear that the
                district court has denied petitioner NuVeda, LLC's (NuVeda) motion to
                dismiss or grant summary judgment on real party in interest Shane Terry's
                clahns. Rather, it appears that the district court denied NuVeda's
SUPREME COURT
     OF
   NEVADA

01) I 947A
                                                                                       -0
                subsequent motion wherein it asked the district court to rule on its previous
                motion to dismiss or grant summary judgment. It is inappropriate for this
                court to address an issue "by the extraordinary writ of mandamus before
                the district court has dealt with [the issue]." See Archon, 133 Nev. at 825,
                407 P.3d at 710 (quoting Plata v. Schwarzenegger, 560 F.3d 976, 984 (9th
                Cir. 2009)). Second, NuVeda has not shown that it lacks an adequate legal
                remedy.    See Bd. of Parole Conun'rs. v. Second Judicial Dist. Court
                (Thompson), 135 Nev. 398, 400-01, 451 P.3d 73, 76 (2019) (stating that
                mandamus "is not available when the petitioner has a plain, speedy, and
                adequate remedy in the ordinary course of law" and that an appeal is
                generally an adequate remedy). For these reasons, we
                            ORDER the petition DENIED.




                                        Silver



                Cadish                                       Pickering
                                                                         Piek.        J.




                cc:   Hon. Linda Marie Bell, Chief Judge
                      Eighth Judicial District Court, Department 11.
                      Flynn Giudici
                      Law Office of Mitchell Stipp
                      Mushkin & Coppedge
                      Eighth District Court Clerk



SUPREME COURT
       OF
    NEVADA
                                                     2
KM 1947A



                                                     at:14;1•Z'